      Case 2:19-cv-08173-SK Document 19 Filed 07/13/20 Page 1 of 1 Page ID #:1312



1
2                                                                JS-6
3
4
5
6                       UNITED STATES DISTRICT COURT

7                      CENTRAL DISTRICT OF CALIFORNIA

8
9
     OSVALDO G. SANTILLAN,                 Case No. 2:19-cv-8173-SK
10
                       Plaintiff,          JUDGMENT
11
                  v.
12
     ANDREW SAUL,
13   Commissioner of Social Security,
14                     Defendant.
15
16
17        It is the judgment of this Court that the decision of the Administrative
18   Law Judge is AFFIRMED. Judgment is hereby entered in favor of
19   Defendant.
20
21   Date: July 13, 2020                ___________________________
                                        HON. STEVE KIM
22
                                        U.S. MAGISTRATE JUDGE
23
24
25
26
27
28
